Citation Nr: 1441064	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  09-37 089A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for hypertension.

2.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for bronchitis.

3.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for hepatitis C.

4.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a back disorder.

5.  Entitlement to service connection for sleep apnea.

6.  Entitlement to service connection for a right arm and elbow disorder.

7.  Entitlement to service connection for a right knee and leg disorder.

8.  Entitlement to a rating in excess of 10 percent for residuals of a left wrist injury with degenerative changes.

9.  Entitlement to an effective date earlier than April 18, 2014, for the grant of service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran had active duty training from May 1976 to September 1976 and active duty service from December 1976 to April 1984.  His service from December 28, 1980, until his April 1984 discharge was dishonorable, see August 2004 administrative decision, and the Veteran is not entitled to VA compensation benefits for his dishonorable period of service.  38 C.F.R. § 3.12(a).

These matters come to the Board of Veterans' Appeals (Board) on appeal from adverse rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

An October 2009 rating decision continued the 10 percent rating assigned for the service-connected residuals of a left wrist injury with degenerative changes.  A November 2009 rating decision denied service connection for a right arm and elbow disorder and declined to reopen previously denied claims for service connection for a right knee and leg disorder; bronchitis; hypertension; hepatitis C; and a back disorder.  A September 2010 rating decision denied service connection for sleep apnea.  And a June 2014 rating decision granted service connection for tinnitus and assigned a 10 percent rating effective April 18, 2014.  

The Veteran presented testimony at a personal hearing before the undersigned Veterans Law Judge on issues numbered one through eight as listed on the title page in August 2011.  A transcript is of record.  In a January 2012 decision, the Board reopened the claim for entitlement to service connection for a right knee and leg disorder and remanded it for additional development.  The Board also remanded the claims for service connection for sleep apnea and a right arm and elbow disorder; the claim for increased rating; and the claims to reopen to establish service connection for a back disorder, bronchitis, hepatitis C and hypertension.  Each of these matters has been returned to the Board for appellate review.  

The Veteran has submitted additional evidence directly to the Board since the issuance of the October 2012 supplemental statement of the case.  This evidence was accompanied by a waiver of RO consideration and will therefore be considered in this decision.  38 C.F.R. § 20.1304 (2013). 

The record before the Board consists of paper claims files and electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to an effective date earlier than April 18, 2014, for the grant of service connection for tinnitus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A November 2004 rating decision denied a claim of entitlement to service connection for hypertension on the basis that there was no evidence of treatment or a diagnosis during service and no evidence hypertension was incurred in service or within one year of the Veteran's discharge from service.  

2.  A November 2004 rating decision denied a claim of entitlement to service connection for bronchitis on the basis that there was no evidence that bronchitis was chronic during service.  

3.  Additional evidence submitted since November 2004 on the issues of service connection for hypertension and bronchitis does not raise a reasonable possibility of substantiating the claims.

4.  A May 2008 Board decision denied a claim of entitlement to service connection for hepatitis C on the basis that there was no evidence it was present in service or that it was etiologically related to service.  

5.  A May 2008 Board decision denied a claim of entitlement to service connection for a back disorder on the basis that that there was no evidence a low back disability was present within one year of the Veteran's discharge from active duty service or that it was etiologically related to service.  

6.  Additional evidence submitted since May 2008 on the issues of service connection for hepatitis C and a back disorder does not raise a reasonable possibility of substantiating the claims.

7.  There is no probative evidence of record that the Veteran's sleep apnea is the result of service.

8.  There is no probative evidence of record that the Veteran has a right arm and elbow disorder as a result of service.

9.  There is no probative evidence of record that the Veteran's right knee and leg disorder, diagnosed as paresthesia of the right lower extremity, is the result of service, to include the documented injuries to his right lower extremity.  

10.  The Veteran is in receipt of the maximum rating provided under Diagnostic Code 5215; there is no evidence of left wrist ankylosis; and there is no probative evidence that the diagnosed left carpal tunnel syndrome and left ulnar neuropathy is related to the service-connected residuals of a left wrist injury with degenerative changes.


CONCLUSIONS OF LAW

1.  New and material evidence has not been submitted to reopen the claim for service connection for hypertension.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

2. New and material evidence has not been submitted to reopen the claim for service connection for bronchitis.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  New and material evidence has not been submitted to reopen the claim for service connection for hepatitis C.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

4.  New and material evidence has not been submitted to reopen the claim for service connection for a back disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

5.  The criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2013).

6.  The criteria for service connection for a right arm and elbow disorder have not been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2013).

7.  The criteria for service connection for a right knee and leg disorder have not been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2013).

8.  The criteria for a rating in excess of 10 percent for residuals of a left wrist injury with degenerative changes have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code 5215 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With regard to claims to reopen finally disallowed claims, VA's duties require notice of the evidence needed to reopen the claim as well as the evidence to establish the underlying benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0% and 100%" based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

The Board finds that the duty to notify was satisfied by a letter sent to the Veteran in May 2008 with regard to the claim for increased rating; by letters sent to the Veteran in January 2009, March 2009 and May 2009 with regard to the claims to reopen to establish service connection for a back disorder, hepatitis C, and hypertension, as well as the claim for service connection for a right leg and knee disorder; by a letter sent to the Veteran in September 2009 with regard to the claim to reopen to establish service connection for bronchitis; and by letters sent to the Veteran in July 2010 and February 2012 with regards to the claims for service connection for sleep apnea and a right arm and elbow disorder.  Each of these letters addressed all of the notice elements, to include those required by Kent when applicable, and although not all were sent prior to the corresponding unfavorable decisions rendered by the AOJ, each claim was readjudicated in an October 2012 supplemental statement of the case.  Accordingly, the duty to notify has been fulfilled.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (finding that the issuance of a fully compliant notification followed by readjudication of the claim, such as an SSOC, is sufficient to cure a timing defect).  

The duty to assist was also met in this case.  VA has obtained service treatment records; assisted the appellant in obtaining evidence, to include records from the Social Security Administration (SSA); afforded the appellant physical examinations in conjunction with his claims for service connection for hepatitis C and disorders of the back and the right knee and leg; obtained medical opinions as to the severity of his service-connected disability; and afforded the appellant the opportunity to give testimony.  

The Board acknowledges the Veteran's representative's assertion that the AOJ has not explained how it has examined service treatment records dated from May 1976 when the oldest service treatment record is dated September 27, 1976.  See June 2014 written brief presentation.  The Board notes, however, that when listing the evidence reviewed in the rating decisions currently on appeal, as well as in the corresponding statements of the case and supplemental statements of the case, the AOJ was listing service treatment records dated within the range of the Veteran's periods of service, which began with his period of active duty training in May 1976.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in July 2008, June 2009, and November 2010 as they pertain to the claim for increased rating involving the left wrist; and the examination and opinion obtained in March 2012 in conjunction with the claim for service connection for a right knee and leg disorder, are adequate, as they are predicated on a full reading of the private and VA medical records in the Veteran's claims file; they consider all of the pertinent evidence of record and the statements of the appellant; and the examiners provided a complete rationale for any opinion stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the claim for service connection for a disorder of the right knee and leg and the claim for a rating in excess of 10 percent for a left wrist disability has been met.  38 C.F.R. § 3.159(c) (4).  

The Board acknowledges that the VA examination conducted in conjunction with the claims to reopen to establish service connection for a back disorder and hepatitis C was conducted prior to when the Veteran filed his claims to reopen.  The Board also acknowledges that no VA examination was conducted in conjunction with the claims to reopen to establish service connection for hypertension or bronchitis.  VA is not required to provide an examination in the absence of new and material evidence.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board also acknowledges that no VA examination was conducted in conjunction with the claims for service connection for sleep apnea and a disorder of the right arm and elbow.  It finds, however, that no examination or opinion is needed because there is no probative evidence of in-service occurrence or of continuity of symptomatology since discharge of either disorder.  Id.  

There was also substantial compliance with the Board's January 2012 remand instructions as adequate notice pertaining to the claims to reopen to establish service connection for a back disorder and hepatitis C was provided; the Veteran's records from SSA were obtained; a request was made to obtain VA records dated from 2001 to 2003; updated VA records dated from November 2010 were obtained; and a VA examination was scheduled in conjunction with the claim for service connection for a right knee and leg disorder.  See D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999); see also February 2012 letter and April 2012 memorandum.  The Board notes that the appropriate VA facility responded that there were no records dated from 2001 to August 19, 2003.  

All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  Moreover, the record shows that the appellant was represented by a Veteran's Service Organization throughout the adjudication of the claim.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  As VA has substantially complied with the notice and assistance requirements, the appellant is not prejudiced by a decision on the claims at this time. 

Claims to Reopen

The Veteran seeks to establish service connection for a back disorder, bronchitis, hepatitis C, and hypertension.  The RO has declined to reopen the claims and has continued the denials issued in prior final decisions.  The Board has an obligation to make an independent determination of its jurisdiction regardless of findings or actions by the RO.  Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996). 

In a November 2004 rating decision, the RO denied a claim of entitlement to service connection for bronchitis on the basis that there was no evidence that bronchitis was chronic during service.  A claim of entitlement to service connection for hypertension was denied on the basis that there was no evidence of treatment or a diagnosis during service and no evidence hypertension was incurred in service or within one year of the Veteran's discharge from service.  The Veteran did not appeal the decision and it became final.

In a May 2008 Board decision, the claim for service connection for hepatitis C was denied on the basis that it was not present in service and there was no evidence it was etiologically related to service.  The claim for service connection for a back disorder was denied by the Board on the basis that there was no evidence a low back disability was present within one year of the Veteran's discharge from active duty service or that it was etiologically related to service.  The Veteran did not appeal the decision and it became final.

The Veteran filed a claim to reopen to establish service connection for a back disorder, hypertension, and hepatitis C in January 2009, and this appeal ensues from the November 2009 rating decision issued by the Columbia, South Carolina, RO, which declined to reopen the claims.  The Veteran filed a claim to reopen to establish service connection for bronchitis in May 2010, and the appeal concerning that claim ensues from the September 2010 rating decision, also issued by the Columbia, South Carolina, RO, which declined to reopen that claim.  

Decisions of the Board are final, as are unappealed rating actions of the RO.  38 U.S.C.A. §§ 7104, 7105 (West 2002).  In order to reopen a claim there must be added to the record "new and material evidence."  38 U.S.C.A. § 5108 (West 2002).  

New and material evidence necessary to reopen a previously and finally disallowed claim must be secured or presented since the time that the claim was finally disallowed on any basis, not only since the time the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  A claim becomes final and subject to a motion to reopen only after the appeal period has run; interim submissions before finality must be considered as part of the original claim pursuant to 38 C.F.R. § 3.156(b) (2013).  Jennings v. Mansfield, 509 F.3d 1362 (Fed. Cir. 2007).  

The pertinent regulations require that evidence raise a reasonable possibility of substantiating a claim in order to be considered "new and material," and define material evidence as evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  

The credibility of the evidence is presumed for the purpose of reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

The basis of the November 2004 denial of service connection for bronchitis was that there was no evidence that bronchitis was chronic during service.  Evidence before the RO in November 2004 included the Veteran's service treatment records, which show that he was treated for bronchitis on two occasions during his honorable period of active duty service (January 1978 and May 1978), but which are devoid of reference to complaint of, or treatment for, bronchitis at any other time during service, to include during the period of dishonorable service.  The evidence also included post-service private treatment records, which do not document the Veteran being seen with complaint of, or being diagnosed with, bronchitis.  

The basis of the November 2004 denial of service connection for hypertension was that there was no evidence of treatment or a diagnosis during service and no evidence hypertension was incurred in service or within one year of the Veteran's discharge from service.  Evidence before the RO in November 2004 included the Veteran's service treatment records, which show several elevated blood pressure readings, but which are devoid of reference to complaint of, or treatment for, hypertension.  The evidence also included post-service private treatment records, which document treatment for hypertension; none of these records, however, were dated within a year of the Veteran's discharge from active duty service and none provided an etiological relationship between the Veteran's service and his diagnosed hypertension.  

The basis of the Board's May 2008 denial of service connection for hepatitis C was that there was no evidence it was present in service or that it was etiologically related to service.  Evidence before the Board in May 2008 included the Veteran's statements, to include during a December 2005 RO hearing, that his risk factors for hepatitis C included a left arm tattoo and a left ear piercing; and the Veteran's service treatment records, which are devoid of reference to complaint of, or treatment for, hepatitis C.  The evidence before the Board in May 2008 also included VA treatment records, which documented that the Veteran had been diagnosed with hepatitis C, and a May 2006 VA examination report, which documented that the Veteran denied intravenous drug use, homosexual activity, excessive heterosexual activity, or any exposure to blood or body fluids, including transfusions, during service; that he reported getting the tattoo and ear piercing prior to service; and that he reported air gun shots during service.  It was the examiner's opinion that there was no evidence to suggest the infection occurred during service, that the air gun immunization history was not a likely source of the infection; and that it was less than 50 percent likely that the hepatitis C infection occurred while in service.  

The basis of the Board's May 2008 denial of service connection for a back disorder was that there was no evidence a low back disability was present within one year of the Veteran's discharge from active duty service or that it was etiologically related to service.  Evidence before the Board in May 2008 included the Veteran's statements, to include during a December 2005 RO hearing, that his back problems were related to an in-service fall into a manhole; and the Veteran's service treatment records, which document he was seen with complaint of pain on the left side of his left back with assessment of muscle strain.  The evidence also included post-service private and VA treatment records, which were devoid of reference to complaint of, or treatment for, any back problems; and a February 2006 VA examination, during which the Veteran was diagnosed with lumbar radiculopathy, which the examiner thought was the source of his back pain.  The February 2006 VA examiner provided an opinion that given the absence of significant symptoms between the 1980 injury and the early 1990s (per the Veteran's report), it is much more likely that his back condition is due to the heavy lifting that the Veteran did at his job, and that it is less like than 50 percent likely that the current symptoms are due to the 1980 in-service injury.  

The evidence added to the record since the November 2004 denial of service connection for bronchitis and hypertension includes private and VA treatment records.  It also includes several written statements submitted by the Veteran and his August 2011 testimony.  The evidence added to the record since the issuance of the November 2004 rating decision was not previously of record and is thus considered new.  However, none of it is considered material because it could not reasonably substantiate the claims for service connection bronchitis or hypertension were either to be reopened.  This is so because while the private and VA records document that the Veteran has received continued treatment for hypertension, they are devoid of reference to complaint of, or treatment for, bronchitis.  They are also devoid of evidence that hypertension was diagnosed within a year of the Veteran's discharge from active duty service or that the Veteran's hypertension was incurred in or caused by service.  

In addition, the assertions raised by the Veteran in attempting to reopen his claim for service connection for hypertension are not material.  The Veteran alleges that he was treated for hypertension in service.  While this assertion is deemed credible for the purpose of determining whether new and material evidence has been submitted, see Justus 3 Vet. App. at 510, it is not afforded any probative value since it is not corroborated by the service treatment records, which, as noted above, are devoid of reference to a diagnosis of hypertension.  This assertion is also essentially cumulative of evidence considered by the RO in November 2004, since the RO reviewed the service treatment records to ascertain whether hypertension was incurred in service.  When considered with previous evidence of record, none of the new lay statements relates to an unestablished fact necessary to substantiate the claim for hypertension.  The Board also notes that the Veteran candidly acknowledged during his August 2011 testimony that no doctor had ever related his diagnosed hypertension to service.  

The assertions raised by the Veteran in attempting to reopen his claim for service connection for bronchitis are also not material.  The Veteran claims that he was treated for bronchitis shortly after his discharge from service, and that his in-service bronchitis caused him to test positive to tuberculosis (TB).  Even presuming the credibility of this assertion, when considering it in conjunction with the totality of the evidence of record, it does not relate to an unestablished fact necessary to substantiate the claim.  More specifically, this assertion does not establish that the Veteran had chronic bronchitis in service, which was the basis of the November 2004 denial of his claim.  Moreover, the assertion does not establish that the Veteran had bronchitis at any time during the pendency of his claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

The evidence added to the record since the Board's May 2008 denial of the claims for service connection for hepatitis C and a back disorder includes private and VA treatment records.  It also includes several written statements submitted by the Veteran and his August 2011 testimony.  The evidence added to the record since the Board's May 2008 decision was not previously of record and is thus considered new.  However, none of it is considered material because it could not reasonably substantiate the claims for service connection hepatitis C or a back disorder were either to be reopened.  This is so because while the medical evidence documents that the Veteran has received continued treatment for hepatitis C and complaints of back pain, they are devoid of reference to hepatitis C being present in service or etiologically related to service, as well as of evidence a low back disability was present within one year of the Veteran's discharge from active duty service or is etiologically related to service.  

In addition, the assertions raised by the Veteran in attempting to reopen his claims for service connection for hepatitis C and a back disorder.  The Veteran continues to allege that he injured his back after falling into a man hole during service, and that air gun inoculations were what exposed him to hepatitis C.  These assertions are not material because they are identical to assertions made prior to the Board's May 2008 decision and are, therefore, cumulative of evidence considered by the Board.  The Board also notes that the Veteran candidly acknowledged during his August 2011 testimony that no doctor had ever related his back problems to service.  

The Board acknowledges that the Veteran testified that he had been told his hepatitis C might possibly be related to the air gun inoculations he received in service.  This assertion, however, is not corroborated by the evidence of record.  Moreover, according to the VA's Veterans Benefits Administration, while biologically possible, there have been no case reports of air gun transmission of hepatitis C.  See VA Fast Letter 04-13 (June 29, 2004).  In light of the foregoing, the Board finds that this lack of scientific evidence of hepatitis C transmission by air gun injections is more probative on the issue than the Veteran's assertion since he is not competent to provide a medical opinion.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  

For the foregoing reasons, the Board finds that the record does not contain new and material evidence to reopen the claims for entitlement to service connection for bronchitis, hypertension, hepatitis C, and/or a back disorder; and that the claims to reopen must all be denied.

Service Connection Claims

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

The Veteran seeks service connection for sleep apnea, a right arm and elbow disorder, and a right knee and leg disorder.  He testified in August 2011 that he was diagnosed with sleep apnea and began using a CPAP machine in 2005, but that he had the same symptoms, to include not being able to sleep all night long, while in service.  He indicates that he did not discuss his sleeping problems with a medical professional while in service; that he did not seek any treatment until 2001; and that no doctor has linked his currently diagnosed sleep apnea to service.  See hearing transcript.  In a June 2009 statement, the Veteran's wife reported that he continued to have difficulty at night with falling and staying asleep and that she needs to wake him at night because he does not appear to be breathing.  See statement from C.F.M.  

The Veteran asserts that he injured his right arm/elbow and his right knee/leg in January 1980 while stationed in Germany as a result of stepping into a man hole.  He indicates that he hit his right elbow upon falling and had a sharp pain associated with the fall.  The Veteran asserts that he needed help in getting out of the man hole and that he was treated for an injury to his right knee/leg, which included lacerations/cuts, bruises, pain and swelling.  The Veteran contends that he was put on light duty as a result of his right knee/leg injury for approximately two weeks in service.  He asserts that he still has pain in the right leg and that he has been receiving post-service treatment for problems similar to those he had in service.  The Veteran also asserts that he sought treatment related to his right arm/elbow following discharge, but it was not recorded.  He contends that he has right carpal tunnel syndrome as a result of the in-service incidence and that he must wear a brace.  See e.g., December 2005 hearing transcript; VA Forms 21-4138 dated February 2009 and September 2009; statements received June 2009 and October 2009; August 2011 hearing transcript.  In a June 2009 statement, the Veteran's wife reported that he awakened during the night with pain in his hands and wrist due to carpal tunnel.  It appeared the pain was worst at night and the Veteran was unable to do household chores because he often lost his grip and items would fall and break and spill.  See statement from C.F.M.  

The Veteran's service treatment records reveal that he was seen with complaint of pain in his right knee for three days in March 1979.  At that time, he reported that he had bumped his knee on a door four days prior.  There was no apparent swelling and the Veteran was assessed with bruise.  A November 1979 record reveals that he was seen again with complaint of right knee pain after apparently hitting it on a door.  Objective examination revealed no swelling, good range of motion and no pain.  The assessment was mild inflammation of knee.  The Veteran reportedly fell in a gutter and cut his right knee and leg on January 23, 1980.  His leg was cleaned and bandaged with bacitracin ointment.  The following day, it was noted that he had stepped into a man hole with sharp, jagged edges the day prior and that his right knee was slightly swollen.  An x-ray of the right tibia and fibula was negative.  The assessment was hematoma and multiple abrasion-lacerations.  A subsequent January 1980 record documents that the Veteran was seen with complaint of right leg injury.  He was given an ice pack and Tylenol.  The service treatment records are devoid of reference to complaint of, or treatment for, problems sleeping and with the right arm/elbow, to include at the time the Veteran sought treatment following the fall into the man hole.  

The post-service evidence of record documents that the Veteran has been diagnosed with sleep apnea (after initially being diagnosed with upper airway resistance syndrome following equivocal sleep study) and that he has sought treatment related to problems with his right knee/leg and right arm/elbow, which has resulted in diagnoses of early right knee degenerative joint disease (made without contemporaneous imaging study); right carpal tunnel syndrome; right wrist degenerative joint disease; and right ulnar neuropathy localized to the elbow.

The Board acknowledges an October 2006 VA record in which the treating physician reported reviewing the Veteran's active duty records, which confirmed that the Veteran suffered an injury to his right calf with laceration, and that it was possible there may be residual distal nerve damage that is connected with this.  Medical opinions that are speculative, general or inconclusive in nature cannot support a claim.  See 38 C.F.R. § 3.102 (2013); see also Morris v. West, 13 Vet. App. 94, 97 (1999) (diagnosis that appellant was "possibly" suffering from schizophrenia deemed speculative); Hogan v. Peake, 544 F.3d 1295, 1298 (Fed. Cir. 2008) (the Board may discount the value of competent medical evidence based on factors including the lack of a definitive statement as to etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board has authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).  Given the speculative nature of this opinion, it is not afforded any probative value.  

The Veteran underwent a knee and lower leg conditions Disability Benefits Questionnaire (DBQ) in March 2012, pursuant to the Board's January 2012 remand.  The examiner noted that the Veteran had been diagnosed with contusion of lower limb with associated hematoma, abrasion and laceration in January 1980, which had affected the right extremity and which had resolved.  The examiner also noted that the Veteran had an October 2006 diagnosis of paresthesia of the bilateral legs and feet.  It was noted that the Veteran's claims folder and VA medical records had been reviewed.  The Veteran reported sustaining an injury to his right lower extremity while stationed in Germany.  He described stepping into a partially open man hole and scraping and injuring the right knee and shin bone.  Per military records available for review, the Veteran was noted to have a swollen right knee, hematoma involving the right knee and multiple lacerations and abrasions about the right leg and knee region.  X-ray was negative for fracture.  The Veteran reported that he currently had continued pain with the right knee as well as some numbness about the great toe on the right, which tended to be persistent, and some off and on numbness along the foot and along the outer aspect of the right leg and thigh.  The examiner noted that the Veteran had been noted to have some degenerative disc disease involving the lumbar region and that he had been to neurology services at the VA Medical Center with complaints of numbness in the right leg.  Evaluation, including an electromyography-nerve conduction study (EMG-NCV) did not determine the etiology other than to say it was not related to peripheral neuropathy or degenerative disc disease.  The examiner also noted that the Veteran was diabetic and admitted to poor control despite medication and that he denied any problem with use of his knees other than some discomfort, though he occasionally wore a right knee brace.  It was noted that imaging studies had been performed and there was no degenerative or traumatic arthritis documented.  The examiner also re-noted that EMG-NCV of the lower extremities in October 2005 had been negative, while also noting that a February 2006 x-ray of the right tibia/fibula was negative.  

Following a detailed physical examination, the March 2012 VA examiner provided an opinion that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The rationale employed in support of the opinion rendered was lengthy.  In pertinent part, the examiner noted that the January 1980 in-service injury had been documented; that the Veteran made no report of paresthesias at the time of discharge; that the Veteran did not describe any limitation in use of his knee; that the Veteran was currently diagnosed with several medical problems and was on medications designed to deal with chronic pain; that he had degenerative disc disease of the lumbar region and described off and on again pain with radiation to the right lower extremity, which may be related to the lumbar degenerative disc disease; that the Veteran had pain in both knees and had limitation of range of motion to the same degree, bilaterally; and that the Veteran had hepatitis C and diabetes, both of which can be associated with paresthesias and painful neuropathic symptoms in the extremities.  The examiner felt that the paresthesias (painful numbness) involving both lower extremities had a multi-factorial etiology (hepatitis C, diabetes mellitus, degenerative disc disease lumbar region) such that it was the examiner's opinion that the injury sustained in January 1980 did not cause the current problems with pain and paresthesias involving the right lower extremity.  

The preponderance of the probative evidence of record does not support the claim for service connection for sleep apnea.  As noted above, the service treatment records are devoid of reference to complaint of, or treatment for, sleep apnea, to include problems with sleep.  While the Board acknowledges the Veteran's August 2011 testimony that he had symptoms of sleep apnea during service, it finds his report while seeking VA treatment in April 2006 that symptoms associated with sleep apnea (daytime sleepiness; falling asleep frequently; snoring; witnessed apneic periods; daytime naps) had been present for seven years (April 2006 minus seven equals April 1999, roughly 15 years after his discharge from service) to be more credible and probative than the more current contentions.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran).  In addition to the absence of in-service evidence of sleep apnea or probative evidence of continuity of symptomatology since service, there is also no probative evidence to establish that the Veteran's diagnosed sleep apnea is etiologically related to his active service.  While the Board acknowledges the Veteran's belief that his sleep apnea is related to service, as a lay person without the appropriate medical training and expertise, he simply is not competent to provide a probative opinion that his current condition is related to service.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  For these reasons, service connection for sleep apnea is not warranted and the claim must be denied.  

The preponderance of the probative evidence of record also does not support the claim for service connection for a right arm and elbow disorder.  As noted above, the service treatment records are devoid of reference to complaint of, or treatment for, problems with the right upper extremity.  The Board acknowledges the Veteran's assertion that he sustained an injury to his right arm/elbow when he injured his right knee/leg in January 1980; it does not find this assertion to be credible, however, as the Veteran sought follow up treatment after this injury and made no mention of problems affecting his right upper extremity.  In addition to the absence of in-service evidence of a right arm/elbow injury, there is also no probative evidence to establish that the Veteran's diagnosed problems affecting the right upper extremity, to include carpal tunnel syndrome; right wrist degenerative joint disease; and right ulnar neuropathy localized to the elbow, are etiologically related to his active service.  While the Board acknowledges the Veteran's belief that his right carpal tunnel syndrome is related to service, as a lay person without the appropriate medical training and expertise, he simply is not competent to provide a probative opinion that his current condition is related to service.  Id.  For these reasons, service connection for a right arm and elbow disorder is not warranted and the claim must be denied.  

Lastly, the preponderance of the probative evidence of record also does not support the claim for service connection for a right knee and leg disorder.  While there is clear evidence that the Veteran sustained injuries to his right knee and leg during service, there is no probative evidence establishing that any current right knee or leg disorder is etiologically related to any in-service incidents.  In fact, the only probative opinion of record establishes that the currently diagnosed paresthesia of the right lower extremity has a multi-factorial etiology, to include as a result of the Veteran's hepatitis C, diabetes mellitus, and degenerative disc disease of lumbar region.  The Veteran's assertion that his current right lower extremity condition is the result of the documented in-service injury is not competent, as he is a lay person without the appropriate medical training and expertise to provide a probative opinion on the relationship between his current condition and service.  Id.  As service connection for hepatitis C, diabetes mellitus, and a back disorder is not in effect, service connection for the currently diagnosed paresthesia of the right lower extremity on a secondary basis is also not warranted.  See 38 C.F.R. § 3.310.  For these reasons, the claim for service connection for a right arm and elbow disorder must be denied.  

As the preponderance of the evidence is against the claims, the benefit of the doubt rule is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102.

Increased Rating

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  Separate rating codes identify various disabilities.  38 C.F.R. Part 4.  In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records.  See generally 38 C.F.R. §§ 4.1, 4.2 (2013).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013). 

When service connection has been in effect for many years, the primary concern for the Board is the current level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Yet, the relevant temporal focus for adjudicating an increased rating claim is on the evidence establishing the state of the disability from the time period one year before the claim was filed until a final decision is issued.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Thus, staged ratings may be assigned if the severity of the disability changes during the relevant rating period. 

When evaluating disabilities of the musculoskeletal system, an evaluation of the extent of disability present also includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment, and the effect of pain on the functional abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  In other words, when rated for limitation of motion, a higher rating may be assigned if there is additional limitation of motion from pain or limited motion on repeated use of the joint.  A finding of functional loss due to pain must be "supported by adequate pathology and evidenced by the visible behavior of the claimant."  38 C.F.R. § 4.40. 

Service connection for residuals of a left wrist injury with degenerative changes was established pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5215, with a 10 percent disability rating effective May 7, 2004.  See June 2005 rating decision.

The Veteran contends that he is entitled to an increased rating because his condition has worsened, he is having more pain and he has arthritis, he has little use of his left hand, he has trouble holding a glass of water, he must wear a wrist brace, and he has increased swelling, tenderness to the touch, and he cannot drive alone due to pain.  The Veteran testified in August 2011 that he has trouble with grasping and his middle finger locking up and that he was afraid of undergoing surgery because of his diabetes.  See VA Forms 21-4138 dated April 2008, January 2009 and September 2009; statement received June 2009; October 2009 VA Form 9; hearing transcript.  

In a June 2009 statement, the Veteran's wife reported that he awakened during the night with pain in his hands and wrist due to carpal tunnel.  It appeared the pain was worst at night and the Veteran was unable to do household chores because he often lost his grip and items would fall and break and spill.  See statement from C.F.M.  

Diagnostic Code 5215 provides the criteria for limitation of motion of the wrist.  A maximum rating of 10 percent is warranted for dorsiflexion less than 15 degrees and/or palmar flexion limited in line with forearm.  See 38 C.F.R. § 4.71a.  

The medical records associated with the Veteran's treatment are voluminous.  The Board notes that it has reviewed the evidence in its entirety, but will not be discussing all of it with specificity.  See Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 2007) (the Board is presumed to have considered all evidence presented in the record; it is not required to specifically discuss every piece of evidence).  The Veteran has also undergone several VA examinations in connection with his claim for increased rating.  

The Veteran underwent a Social Security orthopedic examination in February 2009.  He reported wrist pain as a result of a stable, un-united fracture of the left navicular bone in his wrist.  The wrist pain was reported to occur all the time and he also had pain in both hands and forearms to the elbows.  It was noted that he had been diagnosed with bilateral carpal tunnel syndrome and that he wore bilateral wrist splints.  Physical examination revealed some deformity over the navicular bone in his left hand and it was tender to palpation.  There were no sensory or motor deficits in any extremity and no muscle atrophy.  Grip strength was decreased in both hands, more on the left (3/5).  There was slightly decreased ability in fine and gross motor skills in the left hand.  Deep tendon reflexes and peripheral pulses were equal and normal in all extremities.  Limitations in activities of daily living and work activity were reported in pertinent part as a result of pain in both wrist and hands.  The diagnosis was status post left wrist fracture with non-union.  

During a June 2009 VA joints examination, the Veteran reported constant left wrist pain as well as swelling, popping and grinding.  He had flares of wrist pain over 10 times a week.  They lasted for one minute and he would have to stop using his wrist with flare.  Functional limitations included the Veteran's inability to life more than a coffee cup with the left hand and difficulty writing (as a left handed writer).  Physical examination revealed pain to palpation of the entire left wrist and slight edema to the medial aspect on the dorsum of the left wrist.  Range of motion testing revealed extension to 70 degrees with pain at 70 degrees; flexion to 80 degrees with pain at 80 degrees; radial deviation to 20 degrees with pain at 20 degrees; and ulnar deviation to 45 degrees with pain at 45 degrees.  There was not joint flare up or additional limitation due to pain, fatigue, weakness or lack of endurance following repetitive use.  Brachial reflex in the upper extremities was 5/5; strength in the upper extremities was 5/5, except left grip strength was 3/5; and sensation was decreased on the bilateral upper extremities from the mid-forearm to the tips of the fingers.  There was no atrophy noted in the muscles but Phalen's and Tinel's testing was positive, bilaterally.  The Veteran was unable to differentiate sharp/dull on his upper extremities from the mid-forearm to the tips of the fingers, bilaterally.  The Veteran was diagnosed with status post left wrist scaphoid fracture with degenerative changes and carpal tunnel of the bilateral upper extremities.  The examiner specifically noted that carpal tunnel was unrelated to the left wrist fracture.  

The Veteran underwent another VA joints examination in November 2010, at which time he reported left wrist pain every day, swelling and bilateral carpal tunnel syndrome with trigger finger in the left third digit.  It was noted that the Veteran used cock-up splints bilaterally and that his activities of daily living were restricted due to difficulty tying shoes, dressing, holding a glass, and cutting grass.  The Veteran denied flare, but noted his pain was at a level nine out of 10 all the time.  Examination revealed left hand grip strength of 3/5 and motor strength of 3/5.  The wrist was somewhat swollen, tender to palpation, and had positive palpable pulses.  Dorsiflexion and palmar flexion was to 40 degrees, ulnar deviation was to 30 degrees and radial deviation was to 15 degrees, all with pain on ranges of motion.  There was no diminution with repetitive testing and no additional limitation due to pain, fatigue, weakness or lack of endurance following repetitive use.  The impression was unilateral wrist fracture and bilateral carpal tunnel syndrome.  

The evidence of record does not support the assignment of a rating in excess of 10 percent for the service-connected residuals of a left wrist injury with degenerative changes.  Though the evidence of record reveals that the Veteran has received continual treatment related to his left wrist, see VA treatment records, an increased rating is not warranted.  This is so because the Veteran is already in receipt of the maximum rating allowed under Diagnostic Code 5215; therefore, a rating in excess of 10 percent is impossible.  

The Board has considered the other diagnostic code related to the wrist, but is not applicable to the Veteran's service-connected disability as there is no evidence of ankylosis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5214. 

Consideration has also been given to whether an increased rating is warranted for the Veteran's service-connected left wrist disability on the basis of functional impairment and pain.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2007); DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  Because the Veteran is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion, it is not necessary to consider 38 C.F.R. § 4.40 and 4.45.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Extraschedular Consideration 

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2013).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2013).

In exceptional cases where schedular evaluations are found to be inadequate, the RO may refer a claim to the Director of Compensation Service for consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  See 38 C.F.R. § 3.321(b)(1).  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  Id. 

There is a three-step analysis for determining whether an extra-schedular evaluation is appropriate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  First, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id. at 115-16; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. at 116.

The Board finds that the Veteran's service-connected left wrist disability picture is not so unusual or exceptional in nature as to render the 10 percent rating assigned inadequate at any time during the period on appeal.  The Veteran's service-connected left wrist disability is evaluated under the Schedule of Ratings-Musculoskeletal System, the criteria of which is found by the Board to specifically contemplate the level of disability and symptomatology.  38 C.F.R. § 4.71a.  The Veteran's left wrist disability is manifested by subjective and objective evidence of pain and limited motion.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by the 10 percent disability rating assigned.  Ratings in excess of 10 percent are provided for certain manifestations of a wrist disability, namely ankylosis, but the medical evidence of record did not demonstrate that such manifestations were present in this case.  The criteria for the 10 percent disability rating assigned more than reasonably describe the Veteran's disability level and symptomatology and, therefore, the currently assigned schedular evaluations are adequate and no referral is required.

Assuming, without deciding, that the 10 percent rating assigned to the Veteran's service-connected left wrist disability is inadequate, the Board also does not find that the Veteran's left wrist disability picture exhibits other related factors identified in the regulations as "governing norms."  VA and private treatment records do not document frequent periods of hospitalization and by his own reports at the time of the June 2009 and November 2010 VA examinations, the Veteran was required to stop working in February 2008 in part due to his bilateral carpal tunnel syndrome, not his service-connected residuals of a left wrist injury with degenerative changes.  The June 2009 VA examiner specifically noted that the left carpal tunnel syndrome was unrelated to the residuals of a left wrist injury with degenerative changes and that it was not clear why the Veteran would be unable to work as a result of the service-connected left wrist condition.  

For both these reasons, no referral is required in this case.


ORDER

New and material evidence has not been received to reopen the claim for service connection for hypertension.  The request to reopen this claim is denied.

New and material evidence has not been received to reopen the claim for service connection for bronchitis.  The request to reopen this claim is denied.

New and material evidence has not been received to reopen the claim for service connection for hepatitis C.  The request to reopen this claim is denied.

New and material evidence has not been received to reopen the claim for service connection for a back disorder.  The request to reopen this claim is denied.

Service connection for sleep apnea is denied.

Service connection for a right arm and elbow disorder is denied.  

Service connection for a right knee and leg disorder is denied.

A rating in excess of 10 percent for residuals of a left wrist injury with degenerative changes is denied.


REMAND

Service connection for tinnitus was granted in a June 2014 rating decision, in which a 10 percent rating was assigned effective April 18, 2014.  A timely notice of disagreement (NOD) was filed regarding the effective date assigned.  There is no indication that a statement of the case (SOC) has been issued to the Veteran addressing this claim.  The Court has held that where a NOD has been filed with regard to an issue, and a SOC has not been issued, the appropriate Board action is to remand the issue to the RO for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  This must be accomplished on remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Provide the Veteran a statement of the case with respect to the issues of entitlement to an effective date earlier than April 18, 2014, for the grant of service connection for tinnitus.  The Veteran should be informed of the actions necessary to perfect an appeal on these issues.  Thereafter, these issues are to be returned to the Board only if an adequate and timely substantive appeal is filed.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


